           Case 2:18-cv-00919-GMN-VCF Document 23 Filed 07/02/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     MARK E. WOOLF
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 6   Email: mark.woolf@usdoj.gov
 7   Attorneys for the United States
 8

 9                                 UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11   Yali Song,                                        )
                                                       )   Case No. 2:18-cv-00919-GMN-VCF
12                   Petitioner,                       )
                                                       )
13           v.                                        )   Stipulation to Extend Time
                                                       )
14   Jeanne M. Kent, Director, Las Vegas Field         )   (First Request)
     Office of United States Citizenship and           )
15   Immigration Services, in her official capacity;   )
     and UNITED STATES CITIZENSHIP AND                 )
16   IMMIGRATION SERVICES,                             )
                                                       )
17                   Respondents.                      )
                                                       )
18

19          Pursuant to Local Rule IA 6-1(c), the parties stipulate to extend the briefing schedule in

20   this matter for fourteen (14) days. On April 23, 2019, the Court approved the parties’ proposed

21   briefing schedule in this matter, ECF No. 19, which provides the following deadlines:

22      1. June 15, 2019:           Petitioner will file her Motion for Summary Judgement.

23      2. July 6, 2019:            Respondents will file any response to Petitioner’s Motion for

24          Summary Judgment in addition to its own Cross-Motion for Summary Judgment.

25      3. July 20, 2019:           Petitioner will file any response to Respondents’ Cross-Motion for

26          Summary Judgment and/or reply to Respondents’ Response to Petitioners Motion for

27          Summary Judgment.

28


                                                       1
            Case 2:18-cv-00919-GMN-VCF Document 23 Filed 07/02/19 Page 2 of 2



 1       4. August 3, 2019:              Respondents will file any reply to Petitioner’s Response to
 2            Respondents’ Cross-Motion for Summary Judgment.
 3   Respondents need additional time to evaluate the arguments set forth in Petitioner’s motion for
 4   summary judgment, ECF No. 22. The additional time is not sought for purposes of delay or any
 5   other improper purpose, but to permit for fulsome review of the arguments and potential options
 6   for resolution. Based on the agreed extension, the new deadlines would be as follows:
 7       1. July 22, 2019:               Respondents will file any response to Petitioner’s Motion for
 8            Summary Judgment in addition to its own Cross-Motion for Summary Judgment.
 9       2. August 5, 2019:              Petitioner will file any response to Respondents’ Cross-Motion for
10            Summary Judgment and/or reply to Respondents’ Response to Petitioners Motion for
11            Summary Judgment.
12       3. August 19, 2019:             Respondents will file any reply to Petitioner’s Response to
13            Respondents’ Cross-Motion for Summary Judgment. 1
14            Respectfully submitted this 2nd day of July 2019.
15   LAW OFFICE OF ALEXANDER VAIL                               NICHOLAS A. TRUTANICH
                                                                United States Attorney
16
     /s/ Alexander Vail                                         /s/ Mark E. Woolf
17   ALEXANDER VAIL, Esq.                                       MARK E. WOOLF
     2970 West Sahara Ave.                                      Assistant United States
18   Las Vegas, Nevada 89102                                    Attorney
     Attorney for Petitioner
19                                                              Attorneys for Respondents
20
                 IT IS SO ORDERED.
21
                              3 day of July, 2019.
                 Dated this ____
22

23

24
                 Gloria M. Navarro, Chief Judge
25               UNITED STATES DISTRICT COURT

26
     1
27    When submitting the initial stipulated briefing schedule, the parties inadvertently submitted dates that all fall on
     Saturdays. Thus, while the extension is calculated 14 days from the current deadlines, because each of the original
     dates falls on a Saturday, the new deadlines were moved to the next business day pursuant to Fed. R. Civ. P.
28
     6(a)(1)(C).


                                                                2
